
	
		II
		110th CONGRESS
		2d Session
		S. 2538
		IN THE SENATE OF THE UNITED STATES
		
			January 22
			 (legislative day, January 3), 2008
			Mr. Vitter introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on glyoxylic
		  acid.
	
	
		1.Glyoxylic acid
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.04.91Glyoxylic acid (CAS No. 298–12–4) (provided for in subheading
						2918.30.90)FreeNo changeNo changeOn or before 12/31/2012
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
